Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowance
Claims 15-17, 19-27 and 29 are allowed.
Reason for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach or suggest, singularly or in combination at least the limitation “at least one second layer, the second layer being connected pressure-tight to the first layer at least in areas, and having a second area which is configured in such a way that the first area and the second area interact to seal against liquid at a liquid pressure greater than or equal to the first liquid pressure, wherein the second area has elevations whose spacing part from each other is greater than a diameter of the first area and which are situated with respect to the first area in such a way that the first area is situated between the elevations at a liquid pressure equal to or above the first liquid pressure” as recited in claim 15, the second major difference is the limitation “a first area of a first layer configured as a diaphragm which is connected pressure-tight at least in areas to a second layer, and is configured to be gas-permeable and liquid-tight below a first liquid pressure, with a second area of the second layer to seal against liquid at a liquid pressure greater than or equal to the first liquid pressure, wherein the second area has elevations whose spacing part from each other is greater than a diameter of the first area and which are situated with respect to the first area in such a way that the first area is situated between the elevations at a liquid pressure equal to or above the first liquid pressure” as recited in claim 25 and the third major difference is the limitation “partially fixing the two layers onto each other using a laminating method, and/or a bonding method, and/or welding, and/or a micromechanical application method, wherein the first layer is configured as a diaphragm and has a first area in such a way that the first area is configured .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL A GEBREMARIAM whose telephone number is (571)272-1653. The examiner can normally be reached 8:30-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571-272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/SAMUEL A GEBREMARIAM/Primary Examiner, Art Unit 2811